Citation Nr: 0928556	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1978 to 
June 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in March 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.

The Board observes the Veteran stated in the November 2008 
hearing that his claim of service connection for a left leg 
disorder includes radiculopathy of the left lower extremity 
as secondary to his service-connected low back disorder.  The 
Board notes this is actually a separate claim for an 
increased evaluation for his low back disability, to include 
a separate evaluation for neurological symptoms, which was 
referred to the RO by the Board's March 2009 decision.  As 
such, this issue is not addressed in the present decision.


FINDING OF FACT

A left leg disorder, to include dermatofibroma of the left 
medial ankle, was not manifested in active service, and any 
current left leg disorder is not otherwise etiologically 
related to such service.



CONCLUSION OF LAW

A left leg disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2006.  The 
RO's February 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports have also been 
obtained.  The appellant has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  The Veteran 
was afforded a VA examination in April 2009.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that he currently suffers from a left 
leg disorder as a direct result of his active service.  While 
the evidence reveals that the Veteran currently suffers from 
dermatofibroma of the left medial ankle, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current disability to his service or any incident 
therein.  Service medical records are absent complaints, 
treatment or diagnoses of a cyst of the left ankle or any 
other disorder of the left leg.  Further, a March 2004 Report 
of Medical Examination, completed upon the Veteran's 
separation from active service, indicates a normal feet and 
lower extremities clinical evaluation.  As such, the Board 
finds the Veteran did not suffer from a left leg disorder, to 
include dermatofibroma of the left ankle, during active 
service.

The Veteran was afforded a VA examination in April 2009, 
during which the examiner noted the Veteran's diagnosis of 
dermatofibroma of the left medial ankle.  After reviewing the 
Veteran's service medical records and claims folder, and 
examining the Veteran, the VA examiner stated that it is less 
likely than not related to active service.  In support of 
this opinion, the VA examiner noted there is no evidence of 
complaints of or treatment for any lesion, rash or skin 
condition on his left leg in service.

As a final note, the Board observes a June 2006 VA 
examination report notes the Veteran suffers a left leg 
condition that is etiologically related to in-service 
parachute jumps.  However, the Board notes the only left leg 
condition identified by the June 2006 VA examination is 
radiculopathy related to a low back disorder which, as 
discussed in the INTRODUCTION above, is not a subject of the 
current appeal.  As such, the June 2006 VA examination, and 
the opinion therein, does not serve as probative evidence in 
the current appeal.

In sum, the Board finds that there is no evidence of a 
chronic left leg disorder, to include dermatofibroma of the 
left medial ankle, in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
dermatofibroma of the left medial ankle and his active 
service.  The preponderance of the evidence is against this 
aspect of the Veteran's claim.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his present left leg disorder is the result of in-
service injury or illness, and the April 2009 negative VA 
medical opinion serves as probative evidence weighing against 
the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed dermatofibroma of the left medial 
ankle arises from his active service.  However, the Board 
notes that as a layman, the Veteran has no competence to give 
a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection. Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left leg disorder, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a left leg disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


